      Case 2:18-cv-14046-GGG-MBN Document 350 Filed 10/26/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 TAYLOR ENERGY COMPANY LLC,
                                                 CIVIL ACTION
          Plaintiff,
                                                 NO.:                  18-14046 c/w
 VERSUS                                                                18-14051

 CAPTAIN KRISTI M. LUTTRELL,                     Refers to:            18-14046
 IN HER OFFICIAL CAPACITY AS
 FEDERAL ON-SCENE COORDINATOR                    SECTION:              T(5)
 FOR THE MC20 UNIFIED COMMAND,
 and THE UNITED STATES OF                        JUDGE:                GUIDRY
 AMERICA, ACTING BY AND
 THROUGH THE UNITED STATES                       MAGISTRATE:           NORTH
 COAST GUARD,

          Defendants



                                           ORDER

         Considering the foregoing Motion Requesting Status Conference filed herein by Plaintiff

Taylor Energy Company LLC;

         IT IS HEREBY ORDERED that counsel for the parties shall make themselves available

for a telephone status conference on the ____ day of October, 2020 at _____________.

         New Orleans, Louisiana, this _____ day of October, 2020.



                                             __________________________________________
                                             UNITED STATES MAGISTRATE JUDGE




{N4104214.1}
